Citation Nr: 0948108	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  05-23 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1997 to December 
2002.  

This appeal arises from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In his September 2004 notice of disagreement the Veteran 
limited the issues on appeal to service connection for 
headaches, a right ankle disorder, a low back disorder and 
hearing loss. 38 C.F.R. §§ 20.200, 20.201 (2009).

The Veteran withdrew the issue of entitlement to service 
connection for hearing loss in March 2009.  38 C.F.R. § 
20.204 (2009).

The Board of Veterans' Appeals (Board) in April 2009 denied 
the Veteran's claim for service connection for a right ankle 
disorder and remanded the claims for service connection for 
headaches and a low back disorder.  The Veteran was examined 
and a medical opinion obtained as ordered by the Board.  
Stegall v. West, 11  Vet. App. 268 (1998).  

A September 2009 rating decision granted service connection 
for a low back disorder.  That has resulted in there being no 
case or controversy as to that issue.  Therefore, it is moot.  
Aronson v. Brown, 7 Vet. App. 153, 155 (1994).  

The only issue currently for appellate review is limited to 
that set out on the title page.  


FINDINGS OF FACT

1.  April 1998 service treatment records document the Veteran 
was injured in a motor vehicle accident.  The Veteran 
complained of upper and mid neck pain and a mild headache.  

2.  The Veteran states he has had headaches since his 
separation from the service.  

3.  The claim folder does not include a competent medical 
opinion linking the Veteran's current headaches to service.  


CONCLUSION OF LAW

The criteria for service connection for headaches have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The Veteran filed his claim for service connection in May 
2004.  The RO responded in June 2004 and sent the Veteran a 
letter which explained what the evidence must show to support 
his claim, how VA could help, and what actions were needed 
from the Veteran.  The letter also listed sources of 
evidence.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
service connection claim.  A letter was sent to the Veteran 
in May 2008 which adequately notified him of the type of 
evidence necessary to establish a disability rating or 
effective date for any increase.  

The Veteran's service treatment records, post service 
treatment records at VA, and service personnel records were 
obtained.  The Veteran has not identified any other records 
or requested VA help him in obtaining additional evidence.  
He was afforded a VA examination and a medical opinion has 
been obtained.  

He appeared and gave testimony before the undersigned 
Veterans Law Judge in March 2009.  The Veteran has also 
submitted statements outlining his contentions as to why 
service connection should be granted.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary.  


Service Connection 

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

On service enlistment examination in February 1997 no 
abnormalities of the head or neurological system were noted.  
In April 1998, service treatment records reveal the Veteran 
complained of pain on the right side of his upper and mid-
neck and a mild headache.  He had been in a motor vehicle 
accident, two days previously.  He was unrestrained and hit 
his head during the accident.  There had been no loss of 
consciousness at any time.  He had been evaluated at a 
civilian hospital and released with a diagnosis of cervical 
strain.  

Service treatment records document he was seen in June 2000 
with complaints of general malaise and a headache of one days 
duration.  The assessment was he had a viral syndrome and was 
dehydrated.  

A November 2002 Report of Medical History filled out by the 
Veteran one month prior to his separation from active duty, 
is checked "no" as to any history of a head injury, and 
frequent or severe headaches.  

The claims folder does not include a report of a separation 
examination.  

On his VA application in May 2004 the Veteran stated he had 
recurring pain from temple to temple (that he wrote was not a 
headache, but result of a concussion).  In June 2004, he told 
the RO he had not received any treatment since his discharge.  

On a Report of Medical History dated in December 2004, the 
Veteran denied having a history of head injury, and frequent 
or severe headaches.  

In November 2006, the Veteran stated he was still having 
recurring pain in his temples due to a concussion.  

July 2007 VA medical records reveal the Veteran complained of 
headaches that came every three days and lasted a maximum of 
five minutes.  His VA primary care physician noted a past 
medical history of no closed head injury or seizures.  After 
examining the Veteran an assessment of complaints of 
headaches, "seem nonspecific" was recorded.  The Veteran 
was advised to try Ibuprofen.  

In March 2009 the Veteran testified he was in a car accident 
and his car flipped over seven or eight times.  He stated he 
ended up in the hospital for a week and a half.  (T-4).  When 
asked if he was knocked unconscious, he stated he only 
remembered waking up in the hospital.  This occurred in 1998.  
(T-5).  The only treatment the Veteran had received was at 
VA.  (T-10).  

In August 2009, the Veteran was afforded a VA examination and 
a medical opinion was obtained.  The Veteran described the 
motor vehicle accident and stated he had no loss of 
consciousness.  In the report of VA examination the VA 
physician set out the Veteran's medical history and reported 
the history given by the Veteran.  Examination found no scars 
on the head.  Cranial nerves were intact.  The Veteran had 
mild tenderness over the over the frontal sinuses, and his 
turbinates were prominent.  Chronic headaches were diagnosed.  

The VA physician stated that in his opinion the headaches 
were less likely related to events in military service.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The evidence includes a current diagnosis of chronic 
headaches in August 2009, which meets the requirements of 
element number one.  There is also lay evidence, testimony 
from the Veteran, that he had a headache after a motor 
vehicle accident in service and medical evidence in the 
service medical treatment records which document headaches in 
service, which meet the requirements of element number two.  

The questions presented are whether there is evidence showing 
a chronic disease in service or medical evidence of a nexus 
between the claimed in-service injury and the currently 
diagnosed headaches.  

The regulations do provide that when a chronic disorder has 
been established in service, subsequent manifestations of the 
same chronic disease at any later time are service connected.  
38 C.F.R. § 3.303(b)(2009).  In this instance, there is no 
showing of a chronic disorder in service.  Only two 
references are made to headaches, and the last one in 2000 
was attributable to a viral syndrome.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b)(2009).  

After reviewing the evidence, the Board concludes that 
chronicity of symptomatology has not been shown.  While the 
Veteran is competent to describe symptoms of head pain or 
headache, and asserts his current headache are a result of a 
"concussion" in service, his inconsistent statements in 
this regard render his assertions incredible.  

He contends he has had headaches since the accident.  The 
service treatment records however do not establish the 
Veteran had chronic headaches in service.  Except for the 
mild headache after the accident the only other mention in 
the records is a headache when he had a viral syndrome.  
Thus, there is a gap in the medical record between 1998 and 
2007 when the Veteran did not report having a headache other 
than when being treated for a viral syndrome in service.  

Further, there is no diagnosis of a concussion in service and 
no evidence of a closed head injury has been found or 
diagnosed since service.  The Veteran's statements are 
likewise inconsistent as to the facts of his motor vehicle 
accident in service, as he now appears to exaggerate his 
injury.  In service he was seen two days after his accident, 
having been discharged from the civilian hospital that day.  
At his hearing, however, he reported being hospitalized for a 
week and a half.  He also stated he only remembered waking up 
in the hospital implying he had loss consciousness.  That is 
inconsistent with the April 1998 record, and with his 
statement to the VA physician in August 2009, that he had not 
lost consciousness.  In addition, the Veteran denied having 
frequent headaches or a head injury in 2002 and 2004.  

It is essentially these discrepancies in his statements that 
have raised grave doubts as to veracity of the Veteran's 
contention that his current headaches started in service.  

Even if there were in-service symptoms and consistent post-
service symptomatology, medical expertise is still required 
to relate the appellant's present disorder etiologically to 
the in-service and post-service symptoms.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Sacks v. West, 11 Vet. 
App. 314 (1998).  In this case, there is an uncontradicted 
medical opinion that it was "less likely" that the 
headaches were related to service.  This was based on a 
thorough review of the records, and the history given by the 
Veteran.   

In the absence of competent medical evidence linking the 
currently diagnosed headaches to service, service connection 
is not warranted.  


ORDER

Service connection for headaches is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


